Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 8/26/2021, Applicant has made no amendments.  
Claims 13-17, and 19 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 3-7, 9-12, 18, and 20-35 are under consideration. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2016 was filed after the mailing date of the non-final Office action on 8/26/2016.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 3-7, 9-10, 20, 22, 23, 29, 31, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al., (US2016/0264999, filed 11/14/2014, prior art of record), in view of Kay et al., (2013/0280222, filed 3/15/2013, published 10/24/2013), Richter et al., (J Comp Neurol, 2009, 515:538-547), Townes et al., (US2019/0144888, filed 6/17/2016, with priority to 62/181,138 filed 6/17/2015 and 62/266,316 filed 12/11/2015, prior art of record) and Zhang et al., (US2013/0236436, filed 9/09/2011, prior art of record)

claim 1, Rao teaches a method for generating a genetically modified human neural stem cell comprising introducing to said cell:
A donor template comprising (i) a transgene cassette, and (ii) two non-overlapping homologous portions of a safe harbor locus ([0009, 0013, 0020-0022, 0094, 0131]) located at the 5’ and 3’ of the transgene cassette (e.g., see Fig.1);
A polynucleotide encoding DNA nuclease (e.g., CRISPR) capable of creating a double-strand break in the safe harbor locus to induce insertion of the transgene by homologous recombination, thereby generating a genetically modified human neural stem cell ([0010, 0028, 0125, 0127], see also pgs. 68-70, Example 1). 
However, in regard to claim 1, although Rao teaches that a safe harbor locus is “a locus in the genome where a polynucleotide may be inserted without causing deleterious effects” [0094], they are silent with respect to inserting a polynucleotide into the human beta globin (HBB) locus.
In regard to claims 1 and 34, Kay teaches a method of inserting a polynucleotide into the HBB locus of a cell without cause deleterious effects or substantially disrupting the expression of the endogenous gene at the locus of integration (Abstract, [0006, 0020, 0022, 0092, Example 5, see Figs. 7 & 9). Kay teaches the cells are stem cells or neural cells induced from stem cells ([0012, 0108], see claims 35-38 of Kay).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of generating genetically modified human neural stem cells comprising a CRISPR/Cas nuclease targeting a locus without causing  claim 1, Townes et al. (2016) teaches methods for successfully generating genetically modified human stem cells via CRISPR/Cas9 nuclease mediated integration of a donor template into the HBB safe harbor locus using a sgRNA (Abstract, p. 1, Summary, [0104], Example 2 of ‘888 application, see priority document ‘316 p. 1, Summary, p. 46, 1st para., Fig. 16A).
However, in regard to the wherein clause of claim 1, that the modified human stem cells are capable of expressing SOX2 after being administered to an individual, as a first matter, MPEP 2111.04, Section II, states that contingent limitations in method claims are not considered towards patentability, but only the method steps that must be performed. In instant case, although claim 1 requires method steps for generating a genetically modified human neural stem cell, there is no required administration step of said cells to an individual. Nevertheless, Rao does teach that neural stem cells to be genetically modified are capable of expressing certain genes such as nestin and SOX1 as markers of their capacity to differentiate into other neuronal cell types [0071, 0303]. 
Zhang et al. teaches a method of making hNSCs from stem cells for therapeutic purposes (Abstract, Summary of the Invention), including genetic modification with a transgene ([0029, 0049, 0053, 0066], see also claim 43 of Zhang). Specifically in regard to claims 1 and 31, Zhang teaches that the NSCs are capable of expressing SOX2, wherein about 96% of the NSCs express SOX2 ([0014, 0062-0064, 0103], see Figs 1 & 6). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of generating genetically modified human neural stem cells as taught by Rao and substitute the SOX2 positive NSCs as taught by Zhang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Zhang because these cells are self-renewing and stability maintain their neural precursor characteristics as multipotent progenitors, and even after genetic modified can engraft and differentiate into host CNS structures ([0040, 0060, 0104-0107], see Figs. 10-15).
In regard to claims 3-4 and 22, Rao suggests the transgene encodes a neuroprotective/neuroregenerative protein such as a brain derived nerve growth factor (BDNF) ([0063, 0372]).
In regard to claims 5 & 6, as stated supra, Rao teaches the CRISPR nuclease, which comprise guide RNAs for targeting DNA (see Background of Rao [0003]).
In regard to claim 7, as stated supra, Townes teaches a single guide RNA, which is a chimera of the nucleotide sequence complementary to the target locus (e.g., HBB) nd para.).
In regard to claims 9 and 10, Rao teaches the donor template comprises selective markers (e.g., puromycin resistance cassette) ([0026, 0647, 0657], p. 71, last para.)
In regard to claim 20, both Rao and Zhang teach the neural stem cell can be derived from an induced pluripotent stem cell ([0072, 0194-0258] of Rao, [0004, 0033, 0038, 0040, 0045] of Zhang).
In regard to claim 23, as stated supra, both Rao and Townes teaches the Cas9 nuclease (see Fig. 3B of Rao, see entire document of Townes).
In regard to claims 29 and 35, both Rao and Kay teaches the transgene cassette is operably linked to a heterologous promoter ([0009, 0131], see also FIGs. 1A & 7A of Rao; see Fig. 7 of Kay).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/26/2021 are acknowledged.
Applicant argues that there would have been no motivation to target HBB in neural stem cells based on the cited prior art, and there would not have been a reasonable expectation of success in doing so.

Finally, Applicant argues that the Examiner assumes that because HBB is expressed in neurons, it is necessarily expressed in neural stem cells. Applicant argues that this assumption is ill founded because the expression profiles of neural stem cells is different from neurons.
Applicant's arguments have been fully considered but they are not persuasive.
In regard to Applicant’s final argument, at no point did the Examiner state that neural stem cells express HBB. Quite the contrary, the Examiner’s line of reasoning was based on neurons expressing HBB and its “unsuspected role in neuronal survival” as taught by Richter (p. 10, Discussion). Because the genetically modified neural stem cells of Rao are intended to be used for differentiation into neurons (see also Zhang), it is immaterial to the Examiner’s conclusions of obviousness whether or not neural stem cells express HBB, only that the locus be modified in such a way when the neural stem cells differentiate into neurons, the transgene is inserted without adversely affecting HBB expression. 
Furthermore, instant claims are very broad in the sense that the transgene does not have to be expressed in the claimed neural stem cells. In other words, instantly claimed method encompasses methods wherein a transgene is knocked into the HBB HBB locus does not have to be disrupted. In other words, instantly claimed method encompasses methods wherein a transgene in knocked into the HBB locus as a neural stem cell, but the HBB can still be expressed once the neural stem cell differentiates into a neuron. In regard to these two last points, the Examiner notes that Example G, [0298], Fig. 17A of the specification appears to indicate that the targeting method proposed by Applicant results in disruption of HBB gene in the hNSC, and gene expression in the hNSC by a heterologous promoter. Nevertheless, it appears these HBB knock-out hNSCs were not characterized for their ability to differentiate, migrate, and self-renew similar to the IL2Rg knock-out hNSCs as characterized in the Declaration filed under 37 CFR 1.132 by Dr. Nobuko Uchida on 9/30/2020. The Examiner would be willing to consider any such objective scientific data regarding the HBB knock-out hNSCs because Ritchter suggest an important role for HBB in neurons.
In response to Applicant's argument that there is no motivation to target the HBB locus in neural stem cells based on the cited prior art, a 35 U.S.C. § 103(a) based test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In instant case, the primary reference of Rao teaches method of genetically modifying neural stem cells with (a) a donor template comprising a transgene targeting a genomic locus and (b) a CRIPSR Cas9 nuclease. Thus, Rao teaches all of the method steps with the exception of which genomic locus to target. Nevertheless, Rao generally teaches “a locus in the genome where a polynucleotide may be inserted without causing deleterious effects” [0094]. Similarly, the secondary reference of Kay teaches methods of inserting a polynucleotide without causing deleterious effects by not disrupting the expression of the endogenous gene at the locus of integration (Abstract). Kay teaches “in some embodiments, the target locus is selected from the group consisting of …-globin…In some embodiments, the cells is a mitotic cell. In other embodiments, the cell is a post-mitotic cell” [0006]. Kay goes on to describe both mitotic stem cells, as well as post-mitotic neurons as the target cells. Thus, there is a limited genus of sites that Kay teaches to target without “producing unwanted effects on the cell”, yet also suggests that the genus of cells to target can range from stem cells to neurons, and is thus relevant to the neuronal stem cell of Rao. Furthermore, not only the teachings of Kay relevant to the neural stem cells of Rao, but they also provide a small genus of safe loci (about 24 genes) for targeting. This, is such a small genus of target sites, that one of ordinary skill would immediately envision HBB as a potential locus independent of the cell type. Specifically, in regard to Applicant’s argument that Kay teaches modifying the HBB locus only for Sickle cell disease, although Kay does demonstrate TALEN mediated insertion of GFP into the HBB locus in HEK and K562 cells as a preferred embodiment, MPEP 2123 (I) states that patents are relevant as prior art for all they stem cells and neurons appear both in the specification and in the claims of Kay. Applicant is reminded that preferred embodiments are not the only teaching of a reference. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Finally, the ordinary skilled artisan would have been motivated to safely target the HBB locus in neural stem cells because of the role HBB plays in neuronal survival to metabolic stresses as suggested by Richter et al., (Abstract, p. 2, Introduction, last para., p. 10, Discussion, last para.). In other words, Richter supplies the scientific nexus between the methods of genetic modification of neural stem cells as taught by Rao, and the finite genus of loci for safely targeting transgenes as taught Kay, and it would have been predictably obvious to use the HBB targeting method of Kay in the hNSCs of Rao so that the genetically modified hNSCs could express the transgene and HBB upon differentiation into neurons.
 Finally, in regard to the reasonable expectation of success of using CRISPR Cas9 to target a donor template comprising a transgene to the HBB locus Townes et al. st para., Fig. 16A). It would have been therefore predictably obvious to target the HBB locus in alternative types of human stem cells (including neural stem cells) when practicing a method of Rao et al.  In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.). Therefore, one of ordinary skill in the art could have pursued the known potential option of targeting other types of stem cells with a reasonable expectation of success.   This reasonable expectation of success is supported by:  (1) the reference of Rao et al. contained a detailed enabling methodology for targeting safe harbor loci in neural stem cells that could have easily been applied to other loci such as HBB, (2) Kay provides a suggestion to apply the taught method to target the HBB locus without altering HBB gene function, while Richter teaches that it would have been important to preserve the HBB gene functions in neurons in particular, and (3) the success of targeting the HBB locus with CRISPR in human stem cells as taught by Townes suggest modification of the method of Rao to include other loci (to wit, HBB) would be successful.  

	

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al., (US2016/0264999, filed 11/14/2014, prior art of record), in view of Kay et al., (2013/0280222, filed 3/15/2013, published 10/24/2013), Richter et al., (J Comp Neurol, 2009, 515:538-547), Townes et al., (US2019/0144888, filed 6/17/2016, with priority to 62/181,138 filed 6/17/2015 and 62/266,316 filed 12/11/2015, prior art of record) and Zhang et al., (US2013/0236436, filed 9/09/2011, prior art of record), as applied to claims 1 and 9, in further view of DeMaria et al., (Biotech Prog, 2007, 23:465-472, prior art of record).

As discussed previously, Rao et al. suggest a method for generating a genetically modified human neural stem cell capable of expressing SOX2 comprising (a) and (b), and is targeted to the HBB locus.
However, although Rao et al. teach the use of genetically encoded selectable markers (p. 55, [0372], p. 70, [0652], p. 71, Section 3 Methods), they are silent with respect to a CD selectable marker.
	With respect to claims 11 and 12, DeMaria teaches the use of the CD20 based cell surface marker for transfected cells (p. 465, col 2, p. 467, Materials & Methods).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of generating genetically modified human neural stem cells as taught by Rao and include a CD20 cell surface maker as taught by DeMaria with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by DeMaria because of the advantages of 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/26/2021 are acknowledged and have been addressed supra.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rao et al., (US2016/0264999, filed 11/14/2014, prior art of record), in view of Kay et al., (2013/0280222, filed 3/15/2013, published 10/24/2013), Richter et al., (J Comp Neurol, 2009, 515:538-547), and Townes et al., (US2019/0144888, filed 6/17/2016, with priority to 62/181,138 filed 6/17/2015 and 62/266,316 filed 12/11/2015, prior art of record)

In regard to claim 18, Rao suggests a kit [0011, 0134] comprising the following elements.
A donor template comprising (i) a transgene cassette, and (ii) two non-overlapping homologous portions of a safe harbor locus ([0013, 0020-0022, 0094, 0131]]) located at the 5’ and 3’ of the transgene cassette (see Figs. 1E, 7A);
A polynucleotide encoding DNA nuclease (e.g., CRISPR) capable of creating a double-strand break in the safe harbor locus to induce insertion of the 
An isolated neural stem cell ([0020-0020], p. 71).
However, in regard to claim 18, although Rao teaches that a safe harbor locus is “a locus in the genome where a polynucleotide may be inserted without causing deleterious effects” [0094], they are silent with respect to a kit for inserting a polynucleotide into the human beta globin (HBB) locus.
In regard to claim 18, Kay teaches a methods and kits for inserting a polynucleotide into the HBB locus of a cell without cause deleterious effects or substantially disrupting the expression of the endogenous gene at the locus of integration (Abstract, [0006, 0020, 0022, 0092, Example 5, see Figs. 7 & 9). Kay teaches the cells are stem cells or neural cells induced from stem cells ([0012, 0108], see claims 35-38 of Kay).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a kit for generating genetically modified human neural stem cells comprising a CRISPR/Cas nuclease targeting a locus without causing deleterious effects as taught by Rao and substitute the HBB locus for targeting as taught by Kay with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Richter et al., who teach that human neurons express the HBB gene which is implicated in in oxidative stress in neurons (Abstract, p. 2, Introduction, last para., p. 10, Discussion, last para.).  In regard to the reasonable expectation of success of using a kit for targeting the HBB locus in a human stem cell  claim 18, Townes et al. (2016) teaches methods for successfully generating genetically modified human stem cells via CRISPR/Cas9 nuclease mediated integration of a donor template into the HBB safe harbor locus (Abstract, p. 1, Summary, [0104], Example 2 of ‘888 application, see priority document ‘316 p. 1, Summary, p. 46, 1st para., Fig. 16A).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/26/2021 are acknowledged and have been addressed supra.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rao et al., (US2016/0264999, filed 11/14/2014, prior art of record), in view of Kay et al., (2013/0280222, filed 3/15/2013, published 10/24/2013), Richter et al., (J Comp Neurol, 2009, 515:538-547), Townes et al., (US2019/0144888, filed 6/17/2016, with priority to 62/181,138 filed 6/17/2015 and 62/266,316 filed 12/11/2015, prior art of record) and Zhang et al., (US2013/0236436, filed 9/09/2011, prior art of record), as applied to claim 1, in further view of Rebar (US2014/0017212, filed 3/15/2013, prior art of record), and Meng et al., (J Neuro, 2003, 74:266-277, prior art of record)


	However, although Rao et al. teach the human neural stem cells can be used to treat a variety of neurological disease including lysosomal storage diseases (e.g., Niemann Pick) [0073], they are silent with respect to treating neuronal lysosomal storages diseases with transgenes encoding CLN3, 6, or 8.
Rebar teaches methods for generating genetically modified stem cells for treating lysosomal storage diseases of the central nervous system (Abstract, [00014, 0134], see Table 2). Furthermore, Rebar teaches the stem cell can be neural stem cells [0027].  In regard to claim 21, Rebar teaches the genetically modified cell comprises a transgene encoding CLN3, 6, or 8 gene for treating various forms of neuronal ceroid lipofuscinosis (p. 15, Table 2). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of generating genetically modified human neural stem cells as taught by Rao and substitute the CLN transgene as taught by Rebar with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reason. First, Rebar indicates that the taught method for genetically modified cells in vitro for re-implantation and cell therapy [0044]. Second, Meng et al., (2003) teach that neural stem cells in particular are advantageous for lysosomal storage diseases because they naturally migrate and integrate in the host brain (Abstract). Thus it would have been predictably obvious to practice the taught method to the ordinary artisan because:  (1) the reference of Rao et al. contained a 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/26/2021 are acknowledged and have been addressed supra.


Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al., (US2016/0264999, filed 11/14/2014, prior art of record), in view of Kay et al., (2013/0280222, filed 3/15/2013, published 10/24/2013), Richter et al., (J Comp Neurol, 2009, 515:538-547), Townes et al., (US2019/0144888, filed 6/17/2016, with priority to 62/181,138 filed 6/17/2015 and 62/266,316 filed 12/11/2015, prior art of record) and Zhang et al., (US2013/0236436, filed 9/09/2011, prior art of record), as applied to claims 1, 6 and 7, in further view of Rahdar et al., (PNAS, 2015, E7110-E7117, prior art of record).

As discussed previously, Rao et al. suggest a method for generating a genetically modified human neural stem cell capable of expressing SOX2 comprising (a) and (b), and is targeted to the HBB locus.
However, although Rao generally discloses the use of nucleotide analoges [0085], Rao, Kay and Townes are silent with respect to the use of a guide RNA that is chemically modified.
	Rahdar teaches a method of genetically modifying a cell comprising the CRISPR/Cas9 system wherein the sgRNA comprise both a 2’-O-methyl modified ribose and a phosphorothioate nucleotide (p. E7111, Fig. 1).	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of generating genetically modified human neural stem cells using the CRISPR/Cas9 system as suggested by Rao et al. and substitute a 2’-O-methyl/phosphorothioate modified sgRNA as taught by Rahdar with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Rahdar because a 2’-O-methyl/phosphorothioate modified sgRNA have increased metabolic stability and enhanced tracrRNA interactions than unmodified sgRNA (p. E7110, last para.). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/26/2021 are acknowledged and have been addressed supra.


Claims 28, 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al., (US2016/0264999, filed 11/14/2014, prior art of record), in view of Kay et al., (2013/0280222, filed 3/15/2013, published 10/24/2013), Richter et al., (J Comp Neurol, 2009, 515:538-547), Townes et al., (US2019/0144888, filed 6/17/2016, with priority to 62/181,138 filed 6/17/2015 and 62/266,316 filed 12/11/2015, prior art of record) and Zhang et al., (US2013/0236436, filed 9/09/2011, prior art of record), as applied to claims 1 and 31, in further view of Uchida et al., (PNAS, 2000, 97:14720-14725) and Hall et al., (Stem Cells, 2006, 24:2078-2084).

As discussed previously, Rao et al. suggest a method for generating a genetically modified human neural stem cell capable of expressing SOX2 comprising (a) and (b), and is targeted to the HBB locus.
In regard to claims 30 and 33, as stated supra, both Rao and Kay teaches the transgene cassette is operably linked to a heterologous promoter ([0009, 0131], see also FIGs. 1A & 7A of Rao; see Fig. 7 of Kay).
However, Rao is silent with respect to the NSCs expressing CD133.
Nevertheless, in regard to claims 28 and 32, Zhang does teach that the NSCs not only express SOX2, but also CD133 (alias Prominin-1), wherein about 94% of the NSCs express CD133 [0006, 0014, 0062-0064, 0103, 0106], see Fig. 1, 2, 6).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of generating genetically modified human neural 
However, Rao and Zhang are silent with respect to NSCs that are capable of expressing SOX2, and also express CD49f.
In regard to claims 28 and 32, Hall teaches NSCs that express CD49f (alias integrin alpha 6), and specifically teaches selecting for the top 10% of CD49f (alias a6hi) cells (Abstract, p. 2080-81, Results, see Fig. 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of generating genetically modified human neural stem cells that are capable of expressing SOX2 and express CD133 as taught by Rao and Zhang, but also the top 10% expressing CD49f as taught by Hall with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Hall because  selecting for the top 10% of CD49f expressing NSC increased neurosphere formation several fold (p. 2018, 1st para., see Fig. 2B).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/26/2021 are acknowledged and have been addressed supra.



Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARTHUR S LEONARD/Examiner, Art Unit 1633